Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on September 2, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 8 and 24 are now amended 
Claims 1–4, 6–8, 10–13, 15–18, and 21–24 are pending in the application. 
RESPONSE TO ARGUMENTS
In response to the rejection of claim 8, the Applicant changed the scope of that claim to clarify its meaning, (see Response 9), and while the language could be clearer, the Examiner at least agrees that a person of ordinary skill in the art would likely understand the meaning of claim 8 given the context of the specification and the skilled practitioner’s background knowledge. Therefore, the rejection under 35 U.S.C. § 112(b) is hereby withdrawn and replaced with an objection for minor informalities.
Claims 1–4, 6, 10–13, 15–18, and 21–23 stand rejected under 35 U.S.C. § 103 as being obvious over U.S. Patent Application Publication No. 2005/0212754 A1 (“Marvit”) in view of U.S. Patent Application Publication No. 2010/0199232 A2 (“Mistry”). The Applicant’s traversal of the rejection has been considered, but is not persuasive.
The Applicant contends that “Marvit’s discussion of varying precisions does not involve transforming any triggering threshold into any corresponding triggering threshold, much less a corresponding triggering threshold for a different type of sensor data,” and that “Mistry does not cure the deficiency,” because Mistry merely “emulates an accelerometer” rather than “transforming” its triggering threshold. (Response 10). The Examiner respectfully disagrees.
Marvit does transform triggering thresholds into corresponding triggering thresholds, for at least two reasons. First, at a minimum, Marvit transforms gesture thresholds by allowing users “to set the level(s) of precision required for some or all gestures.” Marvit ¶ 151. At the very least, this setting of levels represents a transformation of a first threshold at a first “level of precision” into a second threshold at a second level of precision.
Second, and perhaps even more relevant, Marvit transforms different types of sensor data generated by different types of sensors into a common, generic description of motion, and then this generic motion data is compared against gesture thresholds to decide whether or not to trigger device behavior. That is, as shown in FIG. 3, processor 16 identifies the operation, function or task the device should perform (i.e., device behavior 36) based on the device motion indicated in box 34, but the device motion 34 may be produced by converting either accelerometer raw data 23 or camera raw data 25. Marvit ¶ 56. Thus, Marvit addresses a similar problem as the claimed invention, in that processor 32 enables users to perform a gesture that was meant to be performed on accelerometer 23 using a camera 25, or vice versa.
That being said, neither of the above reasons address the claim’s requirement of the transformed threshold being “for” sensor data “generated by a different type of sensor,” since Marvit simply converts the different types of sensor data into a common format with multiple thresholds.
However, Mistry does indeed cure that deficiency by teaching a system that sets thresholds that are meant for accelerometers, yet met by camera image data. “For example, tilting the paper forward [on camera] accelerates [a video game] car and tilting the car backward slows it down. Tilting the paper to the right makes the car steer right, and the tilting to the left makes the car steer left.” Mistry ¶ 99.
The Applicant contends that Mistry fails to transform a triggering threshold for a different type of sensor, because “[i]n Mistry, there is no actual accelerometer.” (Response 10). But there is no actual accelerometer in claim 1, either. Instead, the language of claim 1 is very careful to only describe (1) transforming the triggering threshold for sensor data that is already generated by an accelerometer, and (2) identifying the gesture “using data from the different type of sensor” (rather than using the sensor itself). Since “Mistry emulates an accelerometer based on tilt and rotation of paper as detected by a camera” (Response 10) (emphasis original), it follows that Mistry’s invention does at least use accelerometer data to decide whether a gesture threshold is met. Emulated accelerometer data, regardless of how a device produces that data, is still accelerometer data as required by claim 1.
Therefore, claims 1–4, 6, 10–13, 15–18, and 21–23 remain obvious over Marvit in view of Mistry, and the rejection stands for all but claim 24. Likewise, The Applicant does not separately contest the rejections of claim 7 and 8 over their respective tertiary references (beyond asserting the nonobviousness of their parent claims), and therefore, those rejections stand as well. 
The rejection of claim 24, however, is withdrawn responsive to the amendment. Claim 24 previously recited the use of a genus of statistics consisting of either median or mode. Presented with prior art that teaches the median species, the Applicant narrowed the scope of claim 24 to the mean species. That ground of rejection is therefore withdrawn, but replaced with a new ground of rejection as necessitated by the amendment. 
Accordingly, as the claims are rejected, the request for an allowance (Response 12) is respectfully denied.
CLAIM OBJECTIONS
The Office objects to claim 8 for having the following informality.
The self-referential language of claim 8 is unclear. Specifically, since claim 8 is itself a computer-implemented method, the idea of a method that includes downloading software to perform “the method” could potentially be read by a skilled programmer as an infinite recursive loop—i.e., we download software configured to perform a method that includes downloading software configured to perform a method that includes downloading software configured to perform a method, and so on. 
The Examiner acknowledges that such a reading would not stand for purposes of formal claim interpretation, which is why this issue is being raised as an objection instead of a rejection under 35 U.S.C. § 112. The Examiner suggests the following amendment to correct the problem.
8. [[The]] A method 
	downloading software configured to perform the computer-implemented method of claim 1; and 
	executing the downloaded software to perform the computer-implemented method of claim 1.
If the Applicant is concerned about the treatment of the above language as independent vs. dependent (e.g., for fee purposes and § 112(d) compliance), the Applicant is advised that the above claim language remains a dependent claim despite the use of the article “a,” because it nevertheless contains a reference back to a previous claim. See MPEP §§ 608.01(n) and 2173.05(f).
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	MARVIT AND MISTRY TEACH CLAIMS 1–4, 6, 10–13, 15–18, AND 21–23.
Claims 1–4, 6, 10–13, 15–18, and 21–23 are rejected under 35 U.S.C. § 103 as being obvious over U.S. Patent Application Publication No. 2005/0212754 A1 (“Marvit”) in view of U.S. Patent Application Publication No. 2010/0199232 A2 (“Mistry”).
Claim 1
Marvit teaches:
A computer-implemented method comprising:
“FIG. 21 is a flowchart 330 illustrating the assignment process for user-created gestures, in accordance with a particular embodiments.” Marvit ¶ 147.
recording a gesture using sensor output from a first user device to a first user profile associated with a ubiquitous gesture agent,
After user indicates that he or she wishes to create a new gesture at step 332, “[t]he user may move the device according to the user-created gesture such that raw motion data for the user-created gesture is received at the handheld device at step 334 . . . . The raw motion data is processed at step 336. At step 338, the motion is stored as a gesture, for example, at a gesture database.” Marvit ¶ 147.
To be clear, the claimed first user profile corresponds to the gesture database utilized in step 338 of flowchart 330, while the claimed ubiquitous gesture agent corresponds to a “processor 32” component that Marvit utilizes in order to perform the processing at step 336. See Marvit FIG. 3 and ¶ 56 (“raw data is processed at processor 32 to produce motion detector output 34 identifying movement of device 10.”). Processor 32 is the main component of motion detector 22, see Marvit ¶ 42 and FIG. 2, which together are coupled to a memory 18 that stores the gesture database 21. Marvit ¶¶ 35, 37–39, and FIG. 1. Marvit thus teaches that its gesture database (the first user profile) and its processor 32 (the ubiquitous gesture agent) are both physically “associated with” each other (because they are coupled and communicate with one another) and logically “associated with” each other (because the processor 32 creates the data that it stores in the gesture database).
wherein the first user device is a camera;
As shown in FIG. 3, processing the raw motion data includes processing camera raw data 25a–c in order to produce generic motion data 34. See Marvit ¶¶ 47–50 and 55.
associating the gesture with: a triggering threshold indicating the gesture and based on a first type of data generated by the sensor output; 
“In particular embodiments, the indication for gesture creation may be received after the user moves the device according to the user-created gesture. For example, the user may move the device according to a user-created gesture that is currently unrecognizable by the device. The device may query the user to determine if the user desires to store the unrecognized gesture for a particular function. The user may respond in the affirmative so that the user may utilize the gesture as motion input in the future.” Marvit ¶ 147.
and a processor-executable action that is executable by one of a plurality of user devices associated with the user profile;
“At step 340, function mapping information for the gesture is received from the user. The function mapping information may comprise functions, operations or tasks of the device that the user desires the user-created gesture to command.” Marvit ¶ 148.
transforming the triggering threshold into a corresponding triggering threshold for a different type of sensor data 
“In particular embodiments, the precision required by handheld device 10 for gesture input may be varied. Different levels of precision may be required for different users, different regions of the ‘gesture space’ (e.g., similar gestures may need more precise execution for recognition while gestures that are very unique may not need as much precision in execution), different individual gestures, such as signatures, and different functions mapped to certain gestures (e.g., more critical functions may require greater precision for their respective gesture inputs to be recognized). Moreover, in some embodiments users may be able to set the level(s) of precision required for some or all gestures or gestures of one or more gesture spaces.” Marvit ¶ 151.
wherein the different type of sensor is an accelerometer;
As shown in FIG. 3, the handheld device 10 may also include a set of accelerometers 23 that produce raw accelerometer data for the handheld device 10 to transform into generic motion data 34. Marvit ¶ 55. The Examiner acknowledges that Marvit does not explicitly disclose converting the threshold for the camera into a corresponding threshold for the accelerometer, but as will be shown below, such a feature was obvious in view of Mistry.
identifying the gesture using data from the 
Later, when the user performs the gesture, a sensor produces raw motion data (step 274 of flowchart 270), and then “handheld device 10 accesses a gesture database 280 which may include a plurality of gestures recognizable by the device to map the motion to the gesture.” Marvit ¶ 137.
and implementing, by the one of the plurality of user devices, the processor-executable action associated with the gesture.
“At step 282, handheld device 10 maps the gesture ‘O’ to a particular function by accessing a function database 284 (or a gesture mapping database) which may include a plurality of functions that may be performed by one or more applications running on the device.” Marvit ¶ 137.
As mentioned above, Marvit does not explicitly disclose transforming a triggering threshold for a camera into a corresponding triggering threshold for an accelerometer.
Mistry, however, teaches a method comprising:
transforming the triggering threshold [for indicating a gesture with sensor data from a camera] into a corresponding triggering threshold for a different type of sensor data generated by a different type of sensor, wherein the different type of sensor is an accelerometer;
“A user holds the paper, and controls the car in the car game by changing the position of the paper. Based on the camera input, the vision engine detects the tilt and rotation of the paper, emulating an accelerometer.” Mistry ¶ 99.
identifying the gesture using data from the different type of sensor that satisfies the corresponding triggering threshold; and implementing, by the one of the plurality of user devices, the processor-executable action associated with the gesture.
“The game reacts to these gestural interactions by altering the speed and direction of the car. For example, tilting the paper forward accelerates the car and tilting the car backward slows it down. Tilting the paper to the right makes the car steer right, and the tilting to the left makes the car steer left.” Mistry ¶ 99.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Marvit with the above-described known technique from Marvit’s disclosure. The rationale for this conclusion is that “the mere application of a known technique to a piece of prior art ready for the improvement” is prima facie obvious, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007), in view of the following findings of fact being supported by a preponderance of the evidence:
(1) The prior art contained a “base” device, method, and product. The evidence for this includes all of the above quotations and citations from Marvit’s disclosure showing the portions of the claimed invention that were known from Marvit. The claimed invention can be seen as an “improvement,” because it allows sensors that are new to a gesture analogize that gesture without needing to re-learn or train for it. Marvit was also “ready for improvement” because Marvit contemplates using different combinations of sensors to measure the movements of gestures. See Marvit ¶ 55.
(2) The prior art contained a known technique that is applicable to the base device, method, and product. Specifically, Mistry disclosed the known technique of emulating an accelerometer with a camera input.
(3) One of ordinary skill in the art would have recognized that applying the known technique of using a camera’s sensor data as the basis for emulating an accelerometer’s data would yield no more than the predictable outcome of enabling accelerometer-based gestures using only a camera input instead of an accelerometer.
Accordingly, based on the above findings, the Examiner concludes that the invention of claim 1 would have been obvious to a person of ordinary skill in the art before its effective filing date.
Claim 2
Marvit and Mistry teach the method of claim 1, 
wherein the ubiquitous gesture agent is hosted in a public cloud environment.
The processor 32, which “processes data from accelerometers 24, cameras 26, gyros 28 and rangefinders 30 to produce an output indicative of the motion of device 10” as discussed in the above rejection of claim 1, may be “located remote to the device.” Marvit ¶ 52. For example, instead of processing the motion on the device 10, “the raw motion data or other data merely indicating a particular motion input for device 10 may be directly sent to laptop 222 and/or remote device 224,” via communication network 226, “without determining a function at device 10. In these embodiments, laptop 222 and/or remote device 224 may themselves process the raw motion data received from handheld device 10 to determine one or more intended functions or operations they should perform based on the raw motion data.” Marvit ¶ 122.
Claim 3
Marvit and Mistry teach the method of claim 1, 
wherein the different type of sensor is associated with the first user profile.
As shown in FIG. 3, the handheld device 10 may also include a set of accelerometers 23 that produce raw accelerometer data for the handheld device 10 to transform into generic motion data 34. Marvit ¶ 55. Once the sensors—including the accelerometers—produce the motion data, “the motion is stored as a gesture, for example, at a gesture database.” Marvit ¶ 147.
Claim 4
Marvit and Mistry teach the method of claim 1, 
wherein the different type of sensor is associated with a different user profile stored in the ubiquitous gesture agent.
Much like explained for the rejection of claim 3, the handheld device 10 may also include a set of accelerometers 23 that produce raw accelerometer data for the handheld device 10 to transform into generic motion data 34. Marvit ¶ 55. Once the sensors—including the accelerometers—produce the motion data, “the motion is stored as a gesture, for example, at a gesture database.” Marvit ¶ 147. 
However, one key difference between the rejection of claim 3 and this rejection of claim 4 is that Marvit also teaches an embodiment in which there are several different user profiles—at least four—and each profile contains the information necessary for recognizing gestures produced by any of the aforementioned sensors. See Marvit ¶¶ 144–145.
Claim 6
Marvit and Mistry teach the method of claim 1, 
wherein the sensor output includes acceleration data inferred from video data from the camera, 
“A user holds the paper, and controls the car in the car game by changing the position of the paper. Based on the camera input, the vision engine detects the tilt and rotation of the paper, emulating an accelerometer.” Mistry ¶ 99.
and wherein the corresponding triggering threshold is based on acceleration data from the accelerometer.
“The game reacts to these gestural interactions by altering the speed and direction of the car. For example, tilting the paper forward accelerates the car and tilting the car backward slows it down. Tilting the paper to the right makes the car steer right, and the tilting to the left makes the car steer left.” Mistry ¶ 99.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Marvit with the above-described known technique from Marvit’s disclosure. The rationale for this conclusion is that “the mere application of a known technique to a piece of prior art ready for the improvement” is prima facie obvious, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007), in view of the following findings of fact being supported by a preponderance of the evidence:
(1) The prior art contained a “base” device, method, and product. The evidence for this includes all of the above quotations and citations from Marvit’s disclosure showing the portions of the claimed invention that were known from Marvit. The claimed invention can be seen as an “improvement,” because it allows sensors that are new to a gesture analogize that gesture without needing to re-learn or train for it. Marvit was also “ready for improvement” because Marvit contemplates using different combinations of sensors to measure the movements of gestures. See Marvit ¶ 55.
(2) The prior art contained a known technique that is applicable to the base device, method, and product. Specifically, Mistry disclosed the known technique of emulating an accelerometer with a camera input.
(3) One of ordinary skill in the art would have recognized that applying the known technique of using a camera’s sensor data as the basis for emulating an accelerometer’s data would yield no more than the predictable outcome of enabling accelerometer-based gestures using only a camera input instead of an accelerometer.
Accordingly, based on the above findings, the Examiner concludes that the invention of claim 6 would have been obvious to a person of ordinary skill in the art before its effective filing date.
Claim 10
Marvit teaches:
A system comprising: 
“Handheld device 10 includes a display 12, input 14, processor 16, memory 18, communications interface 20 and motion detector 22.” Marvit ¶ 35 (referring to FIG. 1). 
one or more processors; 
“Processor 16 is adapted to execute various types of computer instructions in various computer languages for implementing functions available within system handheld device 10.” Marvit ¶ 36.
and one or more computer-readable storage media storing program instructions which, when executed by the one or more processors, are configured to cause the one or more processors to perform a method comprising: 
“Memory 18 includes components, logic modules or software executable by processor 16. Memory 18 may include various applications 19 with user interfaces utilizing motion input, such as mapping, calendar and file management applications, as further discussed below.” Marvit ¶ 37. Accordingly, reference will also be made to some of the flowcharts in Marvit’s disclosure, including flowchart 330 of FIG. 21. 
recording a gesture using sensor output from a first user device to a first user profile associated with a ubiquitous gesture agent, 
After user indicates that he or she wishes to create a new gesture at step 332, “[t]he user may move the device according to the user-created gesture such that raw motion data for the user-created gesture is received at the handheld device at step 334 . . . . The raw motion data is processed at step 336. At step 338, the motion is stored as a gesture, for example, at a gesture database.” Marvit ¶ 147.
To be clear, the claimed first user profile corresponds to the gesture database utilized in step 338 of flowchart 330, while the claimed ubiquitous gesture agent corresponds to a “processor 32” component that Marvit utilizes in order to perform the processing at step 336. See Marvit FIG. 3 and ¶ 56 (“raw data is processed at processor 32 to produce motion detector output 34 identifying movement of device 10.”). Processor 32 is the main component of motion detector 22, see Marvit ¶ 42 and FIG. 2, which together are coupled to a memory 18 that stores the gesture database 21. Marvit ¶¶ 35, 37–39, and FIG. 1. Marvit thus teaches that its gesture database (the first user profile) and its processor 32 (the ubiquitous gesture agent) are both physically “associated with” each other (because they are coupled and communicate with one another) and logically “associated with” each other (because the processor 32 creates the data that it stores in the gesture database).
wherein the first user device is a smartwatch; 
“In particular embodiments handheld device 10 may comprise a digital watch utilizing motion input for at least some of the functions described herein.” Marvit ¶ 166.
associating the gesture with: a triggering threshold indicating the gesture and based on a first type of data generated by the sensor output; 
“In particular embodiments, the indication for gesture creation may be received after the user moves the device according to the user-created gesture. For example, the user may move the device according to a user-created gesture that is currently unrecognizable by the device. The device may query the user to determine if the user desires to store the unrecognized gesture for a particular function. The user may respond in the affirmative so that the user may utilize the gesture as motion input in the future.” Marvit ¶ 147.
and a processor-executable action that is executable by one of a plurality of user devices associated with the user profile; 
“At step 340, function mapping information for the gesture is received from the user. The function mapping information may comprise functions, operations or tasks of the device that the user desires the user-created gesture to command.” Marvit ¶ 148. “The intended function may be for another device to be controlled by handheld device 10, such as laptop 222 or remote device 224. Thus, the motion input is the interface for the underlying operational signal communicated from device 10 to the controlled device.” Marvit ¶ 122.
transforming the triggering threshold into a corresponding triggering threshold for a different type of sensor data 
“In particular embodiments, the precision required by handheld device 10 for gesture input may be varied. Different levels of precision may be required for different users, different regions of the ‘gesture space’ (e.g., similar gestures may need more precise execution for recognition while gestures that are very unique may not need as much precision in execution), different individual gestures, such as signatures, and different functions mapped to certain gestures (e.g., more critical functions may require greater precision for their respective gesture inputs to be recognized).” Marvit ¶ 151.
wherein the different type of sensor is a camera; 
As shown in FIG. 3, processing the raw motion data includes processing camera raw data 25a–c in order to produce generic motion data 34. See Marvit ¶¶ 47–50 and 55. The Examiner acknowledges that Marvit does not explicitly disclose converting the threshold for the camera into a corresponding threshold for the accelerometer (or a smartwatch equipped with accereometers), but as will be shown below, such a feature was obvious in view of Mistry.
identifying the gesture using data from the different type of sensor that satisfies the corresponding triggering threshold; 
Later, when the user performs the gesture, a sensor produces raw motion data (step 274 of flowchart 270), and then “handheld device 10 accesses a gesture database 280 which may include a plurality of gestures recognizable by the device to map the motion to the gesture.” Marvit ¶ 137.
and implementing, by the one of the plurality of user devices, the processor-executable action associated with the gesture.
“At step 282, handheld device 10 maps the gesture ‘O’ to a particular function by accessing a function database 284 (or a gesture mapping database) which may include a plurality of functions that may be performed by one or more applications running on the device.” Marvit ¶ 137.
As mentioned above, Marvit does not explicitly disclose transforming a triggering threshold for a camera into a corresponding triggering threshold for an accelerometer.
Mistry, however, teaches a method comprising:
transforming the triggering threshold into a corresponding triggering threshold for a different type of sensor data generated by a different type of sensor, wherein the different type of sensor is a camera;
 “A user holds the paper, and controls the car in the car game by changing the position of the paper. Based on the camera input, the vision engine detects the tilt and rotation of the paper, emulating an accelerometer.” Mistry ¶ 99.
identifying the gesture using data from the different type of sensor that satisfies the corresponding triggering threshold; and implementing, by the one of the plurality of user devices, the processor-executable action associated with the gesture.
“The game reacts to these gestural interactions by altering the speed and direction of the car. For example, tilting the paper forward accelerates the car and tilting the car backward slows it down. Tilting the paper to the right makes the car steer right, and the tilting to the left makes the car steer left.” Mistry ¶ 99.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Marvit with the above-described known technique from Marvit’s disclosure. The rationale for this conclusion is that “the mere application of a known technique to a piece of prior art ready for the improvement” is prima facie obvious, KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007), in view of the following findings of fact being supported by a preponderance of the evidence:
(1) The prior art contained a “base” device, method, and product. The evidence for this includes all of the above quotations and citations from Marvit’s disclosure showing the portions of the claimed invention that were known from Marvit. The claimed invention can be seen as an “improvement,” because it allows sensors that are new to a gesture analogize that gesture without needing to re-learn or train for it. Marvit was also “ready for improvement” because Marvit contemplates using different combinations of sensors to measure the movements of gestures. See Marvit ¶ 55.
(2) The prior art contained a known technique that is applicable to the base device, method, and product. Specifically, Mistry disclosed the known technique of emulating an accelerometer with a camera input.
(3) One of ordinary skill in the art would have recognized that applying the known technique of using a camera’s sensor data as the basis for emulating an accelerometer’s data would yield no more than the predictable outcome of enabling accelerometer-based gestures using only a camera input instead of an accelerometer.
Accordingly, based on the above findings, the Examiner concludes that the invention of claim 1 would have been obvious to a person of ordinary skill in the art before its effective filing date.
Claim 11
Marvit and Mistry teach the system of claim 1, 
wherein the different type of sensor is associated with the first user profile.
As shown in FIG. 3, the handheld device 10 may also include a set of accelerometers 23 that produce raw accelerometer data for the handheld device 10 to transform into generic motion data 34. Marvit ¶ 55. Once the sensors—including the accelerometers—produce the motion data, “the motion is stored as a gesture, for example, at a gesture database.” Marvit ¶ 147.
Claim 12
Marvit and Mistry teach the system of claim 1, 
wherein the different type of sensor is associated with a different user profile stored in the ubiquitous gesture agent.
Much like explained for the rejection of claim 3, the handheld device 10 may also include a set of accelerometers 23 that produce raw accelerometer data for the handheld device 10 to transform into generic motion data 34. Marvit ¶ 55. Once the sensors—including the accelerometers—produce the motion data, “the motion is stored as a gesture, for example, at a gesture database.” Marvit ¶ 147. However, note that Marvit also teaches an embodiment in which there are several different user profiles—at least four—and each profile contains the information necessary for recognizing gestures produced by any of the aforementioned sensors. See Marvit ¶¶ 144–145.
Claim 13
Marvit, as combined with Mistry, teaches system of claim 10, 
wherein the sensor output includes acceleration data from an accelerometer in the smartwatch, 
As shown in FIG. 3, the handheld device 10 may also include a set of accelerometers 23 that produce raw accelerometer data for the handheld device 10 to transform into generic motion data 34. Marvit ¶ 55.
and wherein the corresponding triggering threshold is based on acceleration inferred from video data from the camera
“A user holds the paper, and controls the car in the car game by changing the position of the paper. Based on the camera input, the vision engine detects the tilt and rotation of the paper, emulating an accelerometer.” Mistry ¶ 99.
Claims 15–18
Claims 15–18 describe the same computer program product as the storage media component mentioned in each of corresponding claims 10–14, including the instructions encoded thereon. Therefore, claims 15–18 are rejected according to the same findings and rationale as provided above for the corresponding claims. 
Claim 21
Marvit and Mistry teach the method of claim 1,
wherein the processor-executable action comprises accessing a remote server.
“At step 340, function mapping information for the gesture is received from the user. The function mapping information may comprise functions, operations or tasks of the device that the user desires the user-created gesture to command.” Marvit ¶ 148. “The intended function may be for another device to be controlled by handheld device 10, such as laptop 222 or remote device 224. Thus, the motion input is the interface for the underlying operational signal communicated from device 10 to the controlled device.” Marvit ¶ 122. 
As another example, the action may comprise accessing an “mCommerce Application” and/or authenticator 204 remote from the handheld device 10. See Marvit ¶¶ 115–117.
Claim 22
Marvit and Mistry teach the method of claim 1, wherein:
the processor-executable action comprises implementing an action on a smart phone.
“[T]he user may utilize motion input to communicate an authentication signature, for example by moving the device according to the user's three-dimensional signature. As an example, a user might use their cellular phone at a point-of purchase (e.g., store) instead of a credit card. Instead of signing a paper document that then needs to be shipped and processed, the user could simply move device 10 according to the user's spatial signature.” Marvit ¶ 116.
As another example, “if handheld 10 device were a Bluetooth-enabled cellular phone, then particular gestures or other motion of the cellular phone may wirelessly communicate commands to control another device, such as . . . PDAs.” Marvit ¶ 121.

Claim 23
Marvit and Mistry teaches the method of claim 1,
wherein the sensor output comprises acceleration data, 
“FIG. 7 illustrates a flowchart 80 for the passive setting of a zero-point for a handheld device. Change in acceleration with respect to an x-axis is detected at step 82a, change in acceleration with respect to a y-axis is detected at step 82b and change in acceleration with respect to a z-axis is detected at step 82c.” Marvit ¶ 67.
and wherein recording the gesture further comprises: normalizing the acceleration between 0 and 1, inclusive.
“If detected acceleration change along each of the three axes is not greater than a set threshold, then the device may be considered at rest, and at step 86 a zero-point will be set. An at rest position may be determined, for example, from stabilization of the raw data or motion components of components of motion detector 22. However, if detected acceleration change along any of the three axes is greater than a set threshold, then the process returns to acceleration change detection at steps 82. Thus, this method of passively setting a zero-point may ensure that when the handheld device is at rest, a zero point will be set. Moreover, if a device is in constant motion but not being moved by a user at a particular time (e.g., resting in a train moving at a constant speed), a zero-point will be set since there will be no detected change in acceleration.” Marvit ¶ 67.
II.	MARVIT, MISTRY, AND HOLZ TEACH CLAIM 7.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Marvit and Mistry as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0282282 A1 (“Holz”).
Claim 7
Marvit and Mistry teach the method of claim 1, but neither explicitly disclose “activating an actuator.”
Holz, however, teaches a method of recognizing a gesture to perform a processor-executable action, wherein the processor-executable action comprises:
activating an actuator.
“The technology disclosed can be used in connection with numerous applications including . . . medical applications including controlling devices for performing robotic surgery, . . . interfaces to assembly robots, automated test apparatus, work conveyance devices such as conveyors, and/or other factory floor systems and devices.” Holz ¶ 62. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Marvit and Mistry by adapting their combined method to operate an actuator, as taught by Holz. One would have been motivated to combine Holz with Marvit and Mistry based on an explicitly recognized “need for a gesture-recognition system that responds in ways similar to the behavior of conventional control devices, and ideally which is responsive to user perceptions of what constitutes similarity.” Holz ¶ 6.
III.	MARVIT, MISTRY, AND LINCOLN TEACH CLAIM 8.
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Marvit and Mistry as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2016/0364554 A1 (“Lincoln”).
Claim 8
Marvit and Mistry teach the method of claim 1, but do not explicitly disclose whether or not the software for performing its disclosed techniques is downloaded from a remote data processing system.
Lincoln, however, teaches a method comprising: 
downloading software configured to perform the computer-implemented method; and executing the downloaded software to perform the computer-implemented method.
“FIG. 2 is a flowchart depicting a staging method 200, in accordance with an embodiment of the present invention. As depicted, staging method 200 includes receiving (210) deployed code to be staged, verifying (220) the integrity of a downloaded package, staging (230) a deployed computer application.” Lincoln ¶ 21. “In some embodiments, staging an application comprises staging module 122 performing any required validation on the deployed application, and promoting (e.g., activating) the deployed application so that it is accessible (e.g., live) over the internet.” Lincoln ¶ 17; see also ¶ 25.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to perform Marvit and Mistry’s method by downloading a software embodiment of the same, as taught by Lincoln. One would have been motivated to combine Lincoln with Marvit and Mistry because downloading software saves the cost of manufacturing and/or purchasing physical media ordinarily associated with traditional means of software distribution.
IV.	MARVIT, MISTRY, AND BODA TEACH CLAIM 24.
Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable over Marvit and Mistry as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0103353 A1 (“Boda”).
Claim 24
Marvit and Mistry teach the method of claim 1,
wherein the sensor output comprises acceleration data, and wherein recording the gesture further comprises:
“FIG. 7 illustrates a flowchart 80 for the passive setting of a zero-point for a handheld device. Change in acceleration with respect to an x-axis is detected at step 82a, change in acceleration with respect to a y-axis is detected at step 82b and change in acceleration with respect to a z-axis is detected at step 82c.” Marvit ¶ 67.
and wherein recording the gesture further comprises: scaling the acceleration data such that a statistic] of the acceleration data is 0.
“If detected acceleration change along each of the three axes is not greater than a set threshold, then the device may be considered at rest, and at step 86 a zero-point will be set. An at rest position may be determined, for example, from stabilization of the raw data or motion components of components of motion detector 22. However, if detected acceleration change along any of the three axes is greater than a set threshold, then the process returns to acceleration change detection at steps 82. Thus, this method of passively setting a zero-point may ensure that when the handheld device is at rest, a zero point will be set.” Marvit ¶ 67.
Neither Marvit nor Mistry appear to explicitly disclose that the acceleration data is scaled to fit a target mean of acceleration data.
Boda, however, teaches a method for interpreting gestures from sensor data,
wherein the sensor output comprises acceleration data, and wherein recording the gesture further comprises:
“In an example embodiment, a collection of the three dimensional acceleration data is performed with a sampling rate in a range of 20-100 Hz. As described previously, each signal from the X, Y and Z accelerometers 12-14 are separately filtered with the high pass filter 20.” Boda ¶ 71.
and wherein recording the gesture further comprises: scaling the acceleration data such that a mean of the acceleration data is 0.
“For individual gestures, normalization of each component to a zero mean and unit variants is performed.” Boda ¶ 71.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute Marvit’s zero-median normalization of accelerometer data with Boda’s zero-mean normalization of the same data. The rationale for this conclusion is that it is prima facie obvious to “claim[] a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field” when the combination yields nothing more than a “predictable result.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). In this case, the foregoing rationale is reasonable in view of the following findings of fact that are supported by a preponderance of the evidence:
(1) The prior art (Marvit and Mistry) prior art contained a device, method, and product which differed from the claimed device by the substitution of a zero median with a zero mean.
(2) The substituted components and their functions were known in the art, per the findings from Boda above;
(3) One of ordinary skill in the art could have substituted one known element for another, because the substitution merely involves a different mathematical calculation, and the results of the substitution would have been predictable.
Accordingly, based on the above findings, the Examiner concludes that the invention of claim 24 would have been obvious to a person of ordinary skill in the art before its effective filing date.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/‌​apply/​patent-center for more information about Patent Center and https://www.​uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176